--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


LOCK-UP/LEAK-OUT AGREEMENT
 
This Lock-Up/Leak-Out Agreement (this “LULO”) is made and entered into as of the
date set forth in certain Employment/Consulting Agreements (as defined below),
by and between Eco Science Solutions, Inc., a Nevada corporation (the “Company”,
“ESSI”) and the person whose name appears below (the “Shareholder”) (for all
purposes hereof, “Shareholder” includes any “affiliate, controlling person of
Shareholder, agent, representative or other person with whom Shareholder is
acting in concert with), with respect to the following matters:
 
WHEREAS, Shareholder, and ESSI have previously entered into Employment or
Consulting Agreements (“Agreements”), as well as a Non-Statutory Stock Option
Agreement Granted Under 2017 Equity Incentive Plan (“Option Agreement”) attached
hereto as an Exhibit A pursuant to which the Shareholder has options to purchase
Shares of ESSI’s Common Stock; and
 
WHEREAS, pursuant to the Option Agreement, the Shareholder has the option to
purchase a certain amount of Shares over a two year period in equal monthly
amounts, at a purchase price of $2.00 per Share; and
  
WHEREAS, upon election to purchase Shares under the Option Agreement, the
Shareholder shall purchase Shares in the amount set forth in the Option
Agreement and shall receive Common Shares of ESSI within ten days of electing to
exercise an Option and to purchase Shares under the Option Agreement; and
 
WHEREAS, in order to facilitate the Company’s intended corporate endeavors, to
assist the Company in connection with certain contemplated actions by the
Company, and to help in fostering and maintaining an orderly public trading
market for the Company’s securities thereafter, the Shareholder has agreed to
enter into this LULO concerning the possible sale (a “Sale” and the conduct of a
Sale, being to “Sell”) of the shares (the “Shares”) of the Company’s common
stock (the “Common Stock”) held by the Shareholder as of the date hereof, all on
the terms set forth below; and


WHEREAS, the Shareholder will receive a substantial and considerable benefit
from the completion by the Company of such contemplated endeavors and actions:
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.                  Limitations on Sale. Except as set forth below in (b) the
Shareholder agrees that for 24 months following the execution of this LULO, by
the Shareholder (the “Lock Up Period”) the undersigned will not, directly or
indirectly, (i) offer, sell, offer to sell, contract to sell, hedge, pledge,
sell any option or contract to purchase, purchase any option or contract to
sell, grant any option, right or warrant to purchase or sell (or announce any
offer, sale, offer of sale, contract of sale, hedge, pledge, sale of any option
or contract to purchase, purchase of any option or contract of sale, grant of
any option, right or warrant to purchase or other sale or disposition), or
otherwise transfer or dispose of (or enter into any transaction or device that
is designed to, or could be expected to, result in the disposition by any person
at any time in the future), any securities of the Company (each, a “Company
Security”), beneficially owned, within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), by the
Shareholder on the date hereof or (ii) enter into any swap or other agreement or
any transaction that transfers, in whole or in part, directly or indirectly, the
economic consequence of ownership of any Company Security, whether any such swap
or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Company Security (each of the foregoing, a “Prohibited Sale”).
The Shareholder agrees to sell Common Stock solely on the following terms and
subject to the following conditions:
 
(a) During the period commencing on the execution and delivery of this LULO and
continuing for 24 months thereof, the Shareholder shall not Sell any of the
Shares (the “No Sale Period”); and
 
(b) For a period commencing on the next day after the end of the No Sale Period
and continuing for ninety day periods, in the next twenty-four consecutive
ninety day period (each a “Leak Out Period” and collectively, the “Leak Out
Periods”), Purchaser shall not without written consent of the Company following
authorization by the board of directors of the Company, sell any shares of the
Shares of the Company, except in an amount not to exceed 1% of the Shares per
Leak Out Period.  For example:
 
             Shareholder exercises its option to purchase 1,000,000 Shares.  The
Lock Up Period commences on the day this LULO is exercised.  On the day after
the end of the Lock Up Period, Shareholder may sell 1% of 1,000,000 Shares
(10,000 Shares) every ninety-day period.


        Any amount of Shares remaining unsold during any and all prior Leak Out
Periods may not be cumulated and added to the amounts permitted to be sold
during any other Leak Out Periods; and
 
 
1

--------------------------------------------------------------------------------

 
(c) Any amount of the Leak Out Shares remaining unsold during any and all prior
Leak Out Periods may not be cumulated and added to the amounts permitted to be
sold during any of the subsequent Leak Out Periods; and


(d) In the event of the declaration of a stock dividend, a spin-off, a stock
split, an adjustment in conversion ratio, a recapitalization or a similar
transaction affecting the Company's outstanding securities without receipt of
consideration, any new, substituted or additional securities that are by reason
of such transaction distributed with respect to any Shares subject to the
Lock-up and Leak Out, or into which such Shares thereby becomes convertible,
shall immediately and automatically be subject to the Lock-up and Leak Out terms
herein described. To enforce the Lock-up and Leak Out, the Company may impose
stop-transfer instructions with respect to the Shares until the end of the
Lock-up and Leak Out period.


(e) This LULO shall expire and have no longer any effect on the last day of the
Lock Up Period. Shareholder, at his discretion, may sell all remaining Shares
without any restrictions starting the next day after the end of Lock Up Period.
 
2.               Miscellaneous Transfers.  Notwithstanding the foregoing, the
undersigned (and any transferee of the undersigned) may transfer any shares of a
Company Security: (i) as a bona fide gift or gifts, provided that prior to such
transfer the donee or donees thereof agree in writing to be bound by the
restrictions set forth herein, (ii) to any trust, partnership, corporation or
other entity formed for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that prior to such transfer a duly
authorized officer, representative or trustee of such transferee agrees in
writing to be bound by the restrictions set forth herein, and provided further
that any such transfer shall not involve a disposition for value, (iii) to
non-profit organizations qualified as charitable organizations under Section
501(c)(3) of the Internal Revenue Code of 1986, as amended, or (iv) if such
transfer occurs by operation of law, such as rules of descent and distribution,
statutes governing the effects of a merger or a qualified domestic order,
provided that prior to such transfer the transferee executes an agreement
stating that the transferee is receiving and holding any Company Security
subject to the provisions of this agreement. For purposes hereof, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. In addition, the foregoing shall not prohibit
privately negotiated transactions, provided (a) the transferees agree, in
writing, to be bound to the lock-up/leak-out restrictions of this Letter
Agreement for the balance of the Lockup Period and (b) the private transaction
(1) does not result in the transfer of the Company Securities to more than ten
(10) individuals or entities, (2) such transferees agree in writing to be bound
by the terms of this LULO. 
 
3.               Notice. The Shareholder shall provide written notice to the
Company immediately upon any transfer of the Shares covered in Section 2 above,
and provide the Company with the date of such transfer and the number of Shares
transferred.
 
4.               Legend. An appropriate legend referencing this LULO may be
imprinted on each stock certificate representing Common Stock covered hereby,
and the transfer records of the Company’s transfer agent shall reflect such
appropriate restrictions.


5.                 Waiver of Limitation. Notwithstanding anything to the
contrary set forth herein, the Company may, in its sole discretion and in good
faith, at any time and from time to time, waive any of the conditions or
restrictions contained herein to increase the liquidity of the Common Stock or
if such waiver would otherwise be in the best interests of the development of
the trading market for the Common Stock. Notwithstanding anything to the
contrary, the Company may make any such waiver in any manner deemed appropriate
by the Company in its sole discretion.
 
6.              Voting; Other Beneficial Rights.  Except as otherwise provided
in this LULO or any other agreements between the parties, the Shareholder, upon
exercise of an Option, and subsequent issuance of Shares, shall be entitled to
its beneficial rights of ownership of the Common Stock, including the right to
vote the Common Stock for any and all purposes.


7.               Adjustment of Number of Shares Upon Certain Transactions.  The
number of shares of Common Stock included in any monthly allotment that can be
sold by the Shareholder shall be appropriately adjusted should the Company make
a dividend or distribution, undergo a forward split or a reverse split or
otherwise reclassify its shares of Common Stock.
 
8.                Miscellaneous.  
 
(a) Entire Agreement. This LULO (including the recitals and exhibits hereto),
the agreements, documents and instruments to be executed and delivered pursuant
hereto or referred to herein, are intended to embody the final, complete and
exclusive agreement between the parties with respect to matters set forth herein
and any related transactions; are intended to supersede all prior agreements,
understandings and representations written or oral, with respect thereto; and
may not be contradicted by evidence of any such prior or contemporaneous
agreement, understanding or representation, whether written or oral.
 
(b) Governing Law and Venue.  This LULO and the rights and obligations of the
parties hereunder shall be governed by and construed in accordance with the laws
of the State of Washington, without regard to the choice of law provisions
thereof. Venue for any matter arising out of relating to this agreement shall be
in the appropriate state or federal court within the state of Washington. Each
party hereby agrees that service of all process in any such proceeding in any
such court may be made by registered or certified mail, return receipt
requested, to any other party at its address set forth in Section 8(c) hereof,
such service being hereby acknowledged by each party to be sufficient for
personal jurisdiction in any action against each party in any such court and to
be otherwise effective and binding service in every respect.
 
(c) Notices.  Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, by courier or
other express private mail service, telecopied, or sent by certified, registered
or express mail, postage prepaid, and shall be deemed given when delivered
personally or express private mail service, telecopied, or if mailed, when
actually received as shown on the return receipt or other evidence of receipt.
Notices shall be addressed to the parties as follows:
 
if to Company, to:


Eco Science Solutions, Inc. at the address set forth in its SEC filings
Attention: Jeffery Taylor, Chief Executive Officer
 
if to the Shareholder, then to the address set forth next to Shareholders name
below.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
(d) Binding Effect. This Agreement and the rights, covenants, conditions and
obligations of the respective parties hereto and any instrument or agreement
executed pursuant hereto shall be binding upon the parties and their respective
successors, assigns and legal representatives. Neither this Agreement, nor any
rights or obligations of any party hereunder, may be assigned by a party without
the prior written consent of the other party hereto.
 
(e) Counterparts; Facsimile Signature.  This LULO may be executed simultaneously
in any number of counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument. This Agreement
may be executed by facsimile or scanned signature and any such facsimile or
scanned signature shall be deemed to be an original signature for all purposes
hereof.


(f) Section Headings. The section headings of this LULO are for convenience of
reference only and shall not be deemed to alter or affect any provision hereof.
 
(g) Gender, Tense, Etc. Where the context or construction requires, all words
applied in the plural shall be deemed to have been used in the singular, and
vice versa; the masculine shall include the feminine and neuter, and vice versa;
and the present tense shall include the past and future tense, and vice versa.
 
(h) Severability.  In the event that any provision or any part of any provision
of this Agreement shall be void or unenforceable for any reason whatsoever, then
such provision or part thereof shall be stricken and of no force and effect.
However, unless such stricken provision or part thereof goes to the essence of
the consideration bargained for by a party, the remaining provisions of this
Agreement shall continue in full force and effect, and to the extent required,
shall be modified to preserve their validity.
 
(i)  The resale restrictions on the Common Stock set forth in this LULO shall be
in addition to all other restrictions on transfer imposed by applicable United
States and state securities laws, rules and regulations.
 
(j) Equitable Relief. The Shareholder agrees that in the event of a breach of
any of the terms and conditions of this LULO by such Shareholder, that in
addition to all other remedies that may be available in law or in equity to the
Company, a preliminary and permanent injunction, without bond or surety, and an
order of a court requiring such defaulting Shareholder to cease and desist from
violating the terms and conditions of this LULO and specifically requiring such
Shareholder to perform his/her/its obligations hereunder is fair and reasonable
by reason of the inability of the parties to this LULO to presently determine
the type, extent or amount of damages that the Company may suffer as a result of
any breach or continuation thereof.
 
(k) Transfers.  Any transferee of any of the Common Stock of a Shareholder that
is covered by this Agreement in a private sale or other transfer shall be
subject to the conditions of this LULO respecting the resale or further transfer
of any Common Stock acquired from the Shareholder, and for all such purposes, a
transferee or transferees shall be a “Shareholder” as defined herein who
together and in the aggregate will be subject to the limitations on sale herein
set forth.


(l)  Successors and Assigns.  This LULO shall be binding on the successors and
assigns of the parties hereto.
  






[The remainder of this page left intentionally blank – Signature page to follow]












 
3

--------------------------------------------------------------------------------

 










IN WITNESS WHEREOF, the undersigned have duly executed and delivered
this Lock-Up/Leak-Out Agreement as of the day and year first above written.
 
COMPANY:  ECO SCIENCE SOLUTIONS, INC.
 
 
 
 
By:  ____________________________________________
       Jeffery Taylor, Chief Executive Officer
   
 
SHAREHOLDER
 
 
 
 
By:  _______________________________________

        Name:
        Address:
        Telephone:


 


 









 
4

--------------------------------------------------------------------------------

 
